Citation Nr: 0902212	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  06-21 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

1.  Entitlement to an increased rating for the orthopedic 
manifestations of a low back disability, currently rated as 
20 percent disabling.

2.  Entitlement to an increased rating for the neurologic 
manifestations of a low back disability, currently rated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and daughter



ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1987 to May 
1993, and had additional service in the National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of a Department 
of Veterans Affairs (VA), Regional Office (RO) that denied 
the veteran's claim for a disability rating in excess of 20 
percent for the orthopedic manifestations of his low back 
disability, and awarded a separate 10 percent rating for the 
neurologic manifestations of his low back disability.  The 
veteran testified before the Board in a March 2008 hearing 
that was held at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

VA has a duty to notify the veteran of what information or 
evidence is necessary to substantiate the claim; what subset 
of the necessary information or evidence, if any, the 
claimant is to provide, and what subset of the necessary 
information or evidence, if any, the VA will attempt to 
obtain.  38 U.S.C.A. § 5103 (West 2002); Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

For a claim for increased compensation, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that to 
substantiate a claim the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based upon 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, to include competent 
lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

Here, a review of the claims folder shows that sufficient 
notice has not been sent to the veteran.  The RO has provided 
the veteran with multiple notice letters.  These notice 
letters, however, did not specifically notify the veteran 
that he should provide evidence of the effect that worsening 
disabilities had on his employment and daily life (such as a 
specific measure or test).  The letters also did not notify 
the veteran that should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the of the symptoms of the condition 
for which the disability compensation is being sought, 
including their severity and duration, and their impact on 
employment and daily life.  Thus, on remand the RO should 
provide corrective notice.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Robinette v. Brown, 
8 Vet. App. 69 (1995).  In March 2008 testimony before the 
Board, the veteran stated that his low back disability has 
increased in severity since the date of the last examination 
in June 2007.  Specifically, he stated that his neurologic 
symptoms had worsened such that he had developed loss of 
sensation and loss of bladder and bowel control.  
Additionally, he has since developed weakness of the lower 
extremities, resulting in numerous falls.  The record 
reflects that at the time of the last examination, no sensory 
impairment was found.  VA's duty to assist includes the 
conduct of a thorough and comprehensive medical examination.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  When available 
evidence is too old for an adequate evaluation of the 
veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. 
App. 281 (1993).  Although the veteran's last VA examination 
is not necessarily stale, his condition appears to have 
worsened since the date of the latest examination.  Because 
there may have been a significant change in the veteran's 
condition, the Board finds that a new examination is in 
order.

Lastly, the most recent VA records in the claims file are 
dated in March 2006.  Because the veteran has indicated that 
he has continued to receive regular treatment for his back 
disabilities since that time, the Board finds that there are 
additional VA treatment records pertinent to these claims 
that are outstanding.  Because these may include records that 
are pertinent to the veteran's claims, they are relevant and 
should be obtained.  38 C.F.R. § 3.159(c)(2) (2007); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:


1.  Provide the veteran with a letter 
that:
*	informs him about the information and 
evidence not of record that is 
necessary to substantiate his claim; 
*	informs him about the information and 
evidence that VA will seek to 
provide; 
*	informs him about the information and 
evidence he is expected to provide; 
*	advises him of the criteria for 
establishing a disability rating and 
effective date of award; 
*	notifies him that, to substantiate 
his claim, he must provide, or ask 
the Secretary to obtain, medical or 
lay evidence demonstrating a 
worsening or increase in severity of 
his service-connected back 
disabilities and the effect that 
worsening has on his employment and 
daily life;  
*	provides him with the appropriate 
Diagnostic Codes for rating 
disabilities of the spine and sciatic 
nerve; and 
*	notifies him that, should an increase 
in disability be found, a disability 
rating will be determined by applying 
relevant Diagnostic Codes, which 
typically provide for a range in 
severity of a particular disability 
from noncompensable to as much as 100 
percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life.

2.  Obtain and associate with the 
claims file records from the VA Medical 
Center in Sacramento, California, dated 
from March 2006 to the present.  If any 
of the records are no longer on file, 
request them from the appropriate 
storage facility.  All attempts to 
secure those records must be documented 
in the claims folder.

3.  After the requested development is 
completed, schedule the veteran for an 
examination to determine the nature and 
severity of his lumbar spine disability, 
as well as any associated neurological 
impairment .  The examiner should be 
provided with the veteran's claims file.  
Any opinion provided should be supported 
by a full rationale.  The examiner should 
specifically:

a)  Provide the range of motion of the 
lumbar spine (extension, forward flexion, 
left and right lateral flexion and left 
and right rotation), expressed in 
degrees, as well as state whether there 
is any favorable or unfavorable ankylosis 
of the back.  

b)  Determine whether the back exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service connected back disorder and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also express an opinion 
on whether pain could significantly limit 
functional ability during flare-ups or 
when the back is used repeatedly over a 
period of time.  This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.  

c)  Identify any associated 
neurological deformities associated 
with the service- connected back 
disorder.  The severity of each 
neurological sign and symptom should be 
reported.  In this regard, the examiner 
should address the veteran's complaints 
of weakness in the lower extremities, 
loss of sensation and loss of bladder 
and bowel control that he voiced at his 
hearing before the Board in March 2008.  
The examiner should conduct any 
appropriate neurological testing needed 
to address the above.  If a separate 
neurological examination is needed one 
should be scheduled.  

d) State whether the veteran has 
intervertebral disc syndrome (IVDS).  If 
so, state whether IVDS results in 
incapacitating episodes, and if so, the 
duration of the episodes over the past 12 
months should be reported.  

The examiner should note that for VA 
purposes an incapacitating episode is a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.

e) List all neurological impairment 
caused by the service-connected back 
disability.  Provide an opinion as to 
whether any neurological symptomatology 
equates to "mild," "moderate," 
"moderately severe" or "severe," 
incomplete paralysis or complete 
paralysis of the sciatic nerve.  
Moreover, state whether any other nerve 
is affected and if so state the severity 
of the impairment of the nerve affected.

4.  Then, readjudicate the claim.  If 
action remains adverse, provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




